Per Curiam.
The ruling of the trial judge upon the evidence appearing in the record is sustained upon the authority of Harrison v. R. R., 194 N. C., 656, 140 S. E., 598, and Eller v. R. R., 200 N. C., 527, 157 S. E., 800. The defendant was guilty of no negligence because of the fact that a freight train in the due dispatch of business and in a proper manner was moving along the northbound track. The careful movement of trains over a railroad track does not constitute an obstruction contemplated by law upon facts similar to those appearing in the record.
Affirmed.